  


                                  IN THE UNITED STATES DISTRICT COURT
                                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
 UNITED STATES OF AMERICA                                            :   Crim. No. 1:18-CR-0068
                                                                     :
                                                                     :
                                           v.                        :
                                                                     :
                                                                     :
 RALPH MCDANIEL GILES, SR.                                           :   Judge Sylvia H. Rambo

                                                                MEMORANDUM
               Presently before the court is Defendant’s motion to suppress, which seeks

 exclusion of a firearm and ammunition as a result of warrantless search of his rental

 vehicle, as well as statements made following his arrest. For the reasons stated

 herein, the motion will be denied.

I.      Background

               On February 21, 2018, Defendant was charged in a single count indictment

 with being a felon in possession of a firearm and ammunition in violation of 18

 U.S.C. §§ 922(g)(1) and 924(e). (Doc. 1.) Defendant subsequently filed the instant

 motion to suppress evidence and statements. (Doc. 39.) Following briefing by both

 parties (Docs. 40 & 50), the court held an evidentiary hearing. Accordingly, the

 matter is ripe for disposition.

               The court finds the following facts based upon the evidentiary hearing and

 submitted exhibits.1 On September 12, 2017, York City Police officers Vincent

                                                             
 1
   Only Officer Monte’s body camera video was submitted as evidence. Testimony was presented
 that Officer Kling learned that his body camera was not functioning properly when he went to
                                                                    1
  
 


Monte (“Officer Monte”) and Daniel Kling (“Officer Kling”) were assigned to the

Group Violence Intervention detail patrolling in a marked police car and full

uniforms in the east and south ends of the city of York, Pennsylvania. At

approximately 5:41 p.m., the officers were driving in the area of Edison and Pattison

Streets when they passed a legally parked blue Kia Optima on Edison Street.2 The

officers noticed several men, including Defendant, sitting in and standing around the

vehicle. Officer Kling stated in his report that he could smell the odor of marijuana

coming from the area. When questioned at the hearing, Officer Kling clarified that

he smelled burnt marijuana as they passed the Kia.3 The officers circled the block to

conduct a “mere encounter” with the individuals near the Kia. Upon arriving at the

Kia, Officer Kling testified that he no longer smelled burnt marijuana.

              Officer Monte parked parallel to the Kia in the middle of Edison Street so that

no vehicles could traverse the drivable portion of the street. The Kia was partially

                                                            
download the video following this incident. He lost all footage for September 12, 2017. According
to Officer Monte, it is standard procedure to check and ensure the body camera is working properly
prior to beginning an officer’s shift. However, officers experience body camera errors on a weekly
basis.
 
2
  In the Incident Report, Officer Kling stated that as they made the turn onto Pattison Street, they
noticed and passed the Kia. (Def. Ex. 101.) At the evidentiary hearing, Officer Monte testified
regarding their path of travel, in addition to identifying their route on a map. (Def. Ex. 104(a).)
Contrary to Officer Kling’s report, Officer Monte testified that the Kia was parked on Edison
Street, which is also consistent with Officer Monte’s body camera footage (Govt. Ex. 1).
3
  Officer Kling testified that he believed Officer Monte also smelled marijuana as they passed the
Kia, which is why they planned to circle back to the vehicle. Conversely, Officer Monte testified
that he did not smell the odor of marijuana when they first passed the Kia, nor when they returned
to talk to Defendant and the other individuals.
                                                               2
 
 


blocked-in – there were vehicles parked behind but not in front of the Kia. As he

pulled up and exited his vehicle, Officer Monte began speaking with the individual

sitting in the driver seat of the Kia, R.G., Defendant’s son (“R.G.”),4 regarding the

work of the Group Violence Intervention detail due to the recent shootings in that

area. At this time, Defendant was standing outside of the open front passenger door,

Malik Moye (“Moye”) was sitting in the rear passenger side seat with the door

slightly ajar, and Reginald Quick (“Quick”) was standing near the rear passenger

side of the Kia.5 Officer Kling exited the police vehicle with Officer Monte and

walked around the front of the Kia to the passenger side. While Officer Monte was

speaking with R.G., Officer Kling looked into the rear passenger side of the Kia,

opened the door, and requested Moye step out of the Kia. Officer Kling testified that

he initiated Moye’s detention after seeing a clear plastic bag filled with raw

marijuana in plain view in the seat-back pocket in front of Moye. He knew it was

marijuana based on its appearance and texture, and the fact that he smelled marijuana

during the original drive-by. However, Officer Kling could not detect the odor of the

raw marijuana until he removed it from the Kia.

              Because of the marijuana, Officer Monte detained Defendant and Officer

Mayberry, who previously arrived on the scene, began to detain R.G. As he was


                                                            
4
    At the time of the incident, R.G. was a minor.
5
    Defendant and all other individuals were not identified until after they were detained.
                                                               3
 
   


  detaining Defendant, Officer Monte announces “10-32” to indicate that he saw a

  firearm to the other officers. Defendant was immediately placed under arrest and

  given his Miranda warning. When Office Monte asked Defendant about the firearm

  visible on the front passenger side floor, Defendant responded, “that’s his,” referring

  to Moye. Defendant admitted that the Kia was his rental vehicle but denied that the

  gun belonged to him. Officer Mayberry also located a small amount of marijuana

  that R.G. tossed on the floor before being detained. Following a search of the Kia,

  no other contraband was located, particularly, there was no evidence of burnt

  marijuana in or around the vehicle. Subsequent to his arrest but prior to being

  booked, Defendant answered additional questions regarding the firearm and

  consistently denied that it belonged to him.

II.   Discussion

        In his motion to suppress, Defendant argues that a reasonable person would

  not have believed he was free to leave when the police parked next to the Kia and,

  at that moment, Defendant was seized. However, the officers had no reason to

  believe Defendant was engaging in any criminal activity making the seizure

  unlawful. Defendant further contends that any statements he made following his

  unlawful detention should be suppressed as fruits of the poisonous tree. Conversely,

  the Government argues that Defendant was not seized when Officers Monte and

  Kling parked next to the Kia, rather, they engaged in a causal, relaxed conversation


                                            4
   
 


about violence in the neighborhood. Once Officer Kling noticed the bag of marijuana

in plain view, the officers had reasonable suspicion to detain Defendant, and did so

at that moment. The Government further contends that the arrest that followed was

based on probable cause after locating the firearm.

      The Fourth Amendment to the United States Constitution grants individuals

the right “to be secure in their person, houses, papers, and effects, against

unreasonable searches and seizures.” U.S. Const. amend. IV. The United States

Supreme Court has repeatedly held that “[t]he touchstone of the Fourth Amendment

is reasonableness.” Florida v. Jimeno, 500 U.S. 248, 250 (1991). “Police encounters

with citizens fall into one of three broad categories, each with varying degrees of

constitutional scrutiny: ‘(1) police-citizen exchanges involving no coercion or

detention; (2) brief seizures or investigatory detentions; and (3) full-scale arrests.’”

United States v Brown, 765 F.3d 278, 288 (3d Cir. 2014) (quoting United States v.

Perez, 443 F.3d 772, 777 (11th Cir. 2006)). The first type of interaction, i.e. a mere

encounter, does not implicate the Fourth Amendment. Id.; Florida v. Bostick, 501

U.S. 429, 434 (1991). However, a brief seizure or investigatory detention requires

“reasonable, articulable suspicion that criminal activity is afoot,” while a full-scale

arrest necessitates probable cause. Illinois v. Wardlow, 528 U.S. 119, 123 (2000);

Brown, 765 F.3d at 288.




                                           5
 
 


      The court must first determine whether a seizure has occurred and, if so, when

it occurred. Brown, 765 F.3d at 288. A Fourth Amendment seizure “does not occur

simply because a police officer approaches an individual and asks a few questions.”

Id. (quoting Bostick, 501 U.S. at 434). Rather, “[a] seizure occurs only ‘when [a

police officer], by means of physical force or show of authority, has in some way

restrained the liberty of a citizen.’” Id. (quoting United States v. Crandell, 554 F.3d

79, 84 (3d Cir. 2009)). An objective test is applied to evaluate whether a police

officer’s “show of authority” would lead a reasonable person to believe he was not

free to leave. Id. (citing Crandell, 554 F.3d at 84). Several factors should be

considered as part of this objective inquiry, including, “the threatening presence of

several officers, the display of a weapon by an officer, some physical touching of

the person of the citizen, or the use of language or tone of voice indicating that

compliance with the officer’s request might be compelled.” United States v.

Mendenhall, 446 U.S. 544, 544-55 (1980).

      In this case, the court is skeptical that Officer Kling detected the odor of

marijuana coming from the Kia but, regardless, Officers Monte and Kling could

conduct a mere encounter without reasonable suspicion. The officers approached the

group in a conversational manner discussing the Group Violence Intervention

program. Officer Monte did not block the Kia from driving away, nor did any officer

use physical force to detain Defendant at that time. While there were two officers at


                                          6
 
 


the scene, there were four individuals standing around or sitting in the Kia.

Objectively, a reasonable person would have believed he was free to leave.

However, Defendant was seized within the meaning of the Fourth Amendment when

officers physically detained him, Moye, and R.G. following the discovery of

marijuana in the Kia which required reasonable suspicion.

      The plain view doctrine is one of the exceptions to the Fourth Amendment’s

warrant requirement. United States v. Hawkins, 646 Fed. App’x 254, 256 (3d Cir.

2016). To seize an item under the plain view doctrine: “(1) ‘the officer must not

violate the Fourth Amendment in arriving at the place from which the evidence could

be plainly viewed;’ (2) the object’s ‘incriminating character must also be

immediately apparent;’ and (3) the officer ‘must also have a lawful right of access

to the object itself.’” Id. (quoting Horton v. California, 496 U.S. 128, 136-37

(1990)). Thus, “if contraband is left in open view and is observed by a police officer

from a lawful vantage point, there has been . . . no ‘search’ within the meaning of

the Fourth Amendment—or at least no search independent of the initial intrusion

that gave the officers their vantage point.” Id. (quoting Minnesota v. Dickerson, 508

U.S. 366, 375 (1993)). Here, Officer Kling was simply walking around the Kia

during a mere encounter with Defendant and the other individuals. He noticed the

marijuana from the sidewalk and could readily identify it as such based its

appearance. Finally, Officer Kling had “a lawful right of access” to “that portion of


                                          7
 
    


   the interior of an automobile which may be viewed from outside the vehicle by either

   inquisitive passersby or diligent police officers.” Id. (quoting Texas v. Brown, 460

   U.S. 730, 740 (1983)). Officer Kling or any member of the public could have seen

   the bag of marijuana in the seat-back pocket from outside the vehicle.

         Once Officer Kling observed the marijuana, the officers had reasonable

   suspicion to detain Defendant, Moye, and R.G. As the detention of Defendant was

   occurring, Officer Monte noticed the firearm in the vehicle. This provided the

   officers with additional reasonable suspicion to detain Defendant and probable cause

   to support his arrest. Accordingly, Defendant’s seizure and arrest were within the

   bounds of the Fourth Amendment. Furthermore, because the seizure was

   appropriate, Defendant’s subsequent statements are not “fruit of the poisonous tree”

   and will not be suppressed. See Wong Sun v. United States, 371 U.S. 471, 484-85

   (1963).

III.   Conclusion

         For the reasons stated herein, the court will deny Defendant’s motion to

   suppress evidence and statements. (Doc. 39.) An appropriate order follows.



                                                  s/Sylvia Rambo
                                                  SYLVIA H. RAMBO
                                                  United States District Judge

   Dated: March 26, 2019


                                            8
    
